The petitioner, tried on departmental charges involving the possession of a stolen automobile on which the engine or motor number had been obliterated and destroyed and fictitious numbers stamped thereon, and of using license plates thereon not representing his ownership, and in making false statements to a superior officer concerning his possession of the car, was found guilty and dismissed from the police force of the police department of the city of New York. Determination unanimously confirmed and certiorari proceeding dismissed, without costs. No opinion. Present — Lazansky, P. J., Hagarty, Davis, Johnston and Adel, JJ.